department of the treasury o internal_revenue_service washington d c uniform issue list -t ep ka tq jun ek _ kkk kkk kkk _ kak _ ke _ kee _ week _ aak -_ kkx - kkx - k - kkk - kk tax_exempt_and_government_entities_division kkk kkk kkk kkk legend taxpayer a taxpayer b financial_institution c financial_institution d financial advisor x fund f year y ira b iraa date date amount amount account a kk rkk page account b kkk dear this letter is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age and his wife taxpayer b age represent that they received distributions from their individual_retirement_accounts iras at financial_institution c in amount sec_1 and respectively taxpayers a and b assert that their failure to roll over amount sec_1 and within the 60-day period prescribed by sec_408 was due to errors made by financial advisor x of financial_institution d amount sec_1 and have not been used for any other purpose taxpayers a and b represent that they wished to invest portions of their iras at financial_institution c in fund f a hedge fund managed by financial_institution d financial advisor x principal of financial_institution d advised taxpayers a and b that they could properly roll over the iras to fund f by labeling the subscribers to their accounts in fund f as iras financial advisor x also instructed taxpayers a and b on how to complete the distribution request forms for their accounts iras a and b respectively at financial_institution c on date taxpayers a and b signed the distribution request forms checking the boxes marked direct_rollover to a qualified_retirement_plan and requesting that financial_institution c wire amount sec_1 and from iras a and b to fund f on date financial advisor x informed taxpayer a that the transfers of amount sec_1 and to accounts a and b respectively with fund f may not have constituted proper rollovers taxpayer a contacted a representative of financial_institution c who told him that both amount sec_1 and had been rolled over to a qualified_retirement_plan however after learning from financial advisor x’s tax counsel that amount sec_1 and were not properly rolled over taxpayers a and b initiated this letter_ruling request documentation provided shows that financial advisor x incorrectly advised taxpayers a and b that their iras with financial_institution c could be properly rolled over to fund f specifically financial advisor x has provided a statement under penalty of perjury explaining that he advised taxpayers a and b that if they labeled the kkk - page subscribers to accounts a and b as iras the transfers of amount sec_1 and to fund f would constitute non-taxable ira_rollovers documentation also shows that for calendar_year y taxpayers a and b received forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing the distributions of amount sec_1 and box distribution code s of each form is coded g indicating a direct rollover’ to a qualified_plan based on the foregoing facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount sec_1 and from iras a and b at financial_institution c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers kek i page sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayers a and b are consistent with their assertion that their failure to accomplish timely rollovers was caused by errors made by financial advisor x of financial_institution d which resulted in amount sec_1 and being deposited into accounts a and b non-ira accounts therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount from ira a and amount from ira b taxpayers a and b are granted a period of days from the issuance of this ruling letter to contribute amount sec_1 and into rollover iras provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contributions amount sec_1 and will be considered rollover_contributions within the meaning of sec_408 of the code satisfied the requirements of sec_408 of the code this letter expresses no opinion as to whether the iras described herein this letter is directed only to the taxpayer who requested it sec_6110 a copy of this letter is being sent to your authorized representative pursuant to a if you wish to inquire about this ruling please contact please address all of the code provides that it may not be used or cited as precedent power_of_attorney on file in this office correspondence to se t ep ra t2 20113805i1 sincerely dyn ya donz employee_plans technical group lejohn manager enclosures deleted copy of ruling letter notice of intention to disclose cc
